Citation Nr: 1226963	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Boston, Massachusetts.  

The Veteran was scheduled for a Board hearing in June 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  

This case was previously before the Board in April 2012, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The record reflects that the Veteran filed a timely Notice of Disagreement with the noncompensable disability rating assigned for bilateral hearing loss disability in the May 2008 rating decision.  In March 2010, the Veteran perfected his appeal with the submission of a timely Substantive Appeal following the issuance of the Statement of the Case.    

A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a July 2012 written statement from the Veteran's representative, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss disability.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of entitlement to an initial compensable disability rating for bilateral hearing loss disability is dismissed.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


